Title: From George Washington to Thomas Sim Lee, 23 October 1780
From: Washington, George
To: Lee, Thomas Sim


                  
                     Sir
                     Head Quarters Preakness 23d October 1780
                  
                  Major General Greene, who goes to take command of the Southern
                     Army, will have the honor of presenting this to your Excellency—I have
                     advised him to take the several States in his way, which are immediately
                     concerned in furnishing Men and supplies for the department committed to his
                     direction, that he may gain a more accurate knowledge of the forwardness they
                     are in—a tolerable idea of what may be his future expectations, and endeavour
                     to settle some plans for the regular support and subsistence of the Army in
                     provisions—Forage and transportation.
                  I am well aware of the embarrassments under which the Southern
                     States labor, and of the many difficulties which are to be surmounted. But I
                     have a very full dependance that the most vigorous exertions will be made by
                     them upon the present occasion, and the intire confidence I have in the
                     abilities, fortitude and integrity of General Greene, founded on a long and
                     intimate experience of them, assures me that he will do every thing his means will
                     enable him to do; and I doubt not, candid allowances will be made for the
                     peculiar difficulties he has to encounter.
                  I recommend him to your State as worthy of its utmost confidence
                     and support, and to your Excellency, personally, as one whom I rank among the
                     number of my Friends. With the greatest Respect and Esteem I have the honor to
                     be Your Excellency’s Most obt and humble Servt
                  
                     Go: Washington.
                  
                  